DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TW on 2019-05-30. It is noted, however, that applicant has not filed a certified copy of the 108118851 application as required by 37 CFR 1.55. Also see 37 CFR 1.6(d)(2) which states certified copies cannot be sent via photocopy or fax.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are unclear as the preamble of the claim makes the claim appear to want to claim solely the anti-jet connector. However, the body of the claim appears to positively recite the box with the compressor, an adhesive supply, a hose with a first joint connected to the sealant container, and the second joint being the anti-jet connector. Thus, the scope of the claim is unclear as it is not clear if the elements other than the anti-jet connector are being positively recited or not. For examination 
In regards to claim 1, it is not clear what “having different structures and volumes so as to mate with various tires” means. The specification merely recites verbatim the functional language and does not at all provide guidance as to what different structures and volumes means or what various tires means. It is noted that it is well known in the art to make a single tire valve and use that same single tire valve on tires of various dimensions. It is noted by the examiner that “various tires” can also just mean each different tire on a car. i.e. a car has four tires; front and back drivers sides tires and front and back passengers side tires. Thus, each of the four tires is “different” than each other.
In re claim 11, “the diameter” each time it is mentioned lacks antecedent basis. Those terms are properly introduced in claim 4. Perhaps the applicant intended form the claim to depend form claim 4. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2013/0284312 (Chou) or alternatively under 35 USC 103 as being unpatentable over Chou in view of 8,757,194 (Huang).
 In re claim 1, a vehicle air compressor system (fig.1) comprising: 
an accommodation box (1) accommodating a vehicle air compressor (13) started by a power (11) to produce air; 
an adhesive supply can (2) including an open segment (opening of 32) and configured to accommodate chemical adhesive for repairing a tire, and the adhesive supply can including a supply hose (32) mounted on the opening segment; and 
a connection hose (4) including a first joint (41) connected on a first end of the connection hose, and the connection hose including a second joint (at 40) fixed on a second end of the connection hose, the first joint being engaged with the supply hose of the adhesive supply can, and the second joint being screwed with a gas nozzle of the tire (figs.2 and 9); 
wherein the second joint (fig.8) is the anti-jet joint structure (figs.8-9 show the whole device is an anti-jet joint) and has a first connection assembly (fig.4, 56, 8, and 55 make up the first assembly) and a second assembly (fig.4 7, 54, 6, 53, 52, 51 make up the second assembly), the first connection assembly is connected with or is removed from the second connection assembly (via locking tabs 561) having different interior structures and volumes so as to mate with various tires (this limitation is treated as met under 102 as it appears to be a result of making the two assemblies removably connected to each other).
Alternatively, if this limitation has patentable weight, Huang teaches another inflation assembly having two parts wherein the parts are removably connected so that the device can be connected to differing valve stems, i.e. various tires (figs.4a-6d).
. 
Allowable Subject Matter
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, discloses or fairly suggests “female threads formed on an inner wall of the first fitting sleeve”. While Chou (2013/0284312) discloses much of claim 2, including the sleeve (56) and base (8), para.26 of Chou teaches that there is a gap between the inner wall of the sleeve (56) and the base (8) which is advantageous. The only reason one would modify the inner wall of the sleeve (56) to have threads is to mate with mating threads on the base to secure the two parts together. However, paragraph 26 of Chou explicitly teaches away from such a combination as Chou mentions the gap between these parts allows for the parts to rotate freely which prevents coiling of the hose. Therefore, claim 2 is allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753